DETAILED ACTION
	The following action is in response to the amendment filed for application 16/439,223 on March 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 25, 2022.  These drawings are approved.

Information Disclosure Statement
The information for the last page of the Non-Patent Literature Document from the IDS filed on June 12, 2019 has been entered, and was properly considered.

Election/Restrictions
	Since claims 8 and 15 have been amended to be in condition for allowance, claims 8, 10-15, and 17-20 have been rejoined, and the previous election/restriction has been withdrawn.  All of the claims have been considered.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the powertrain system as claimed, and particularly including an instruction set operable to determine a first energy cost associated with a torque converter clutch slip to damp vibration induced by operation of the engine in the dynamic deactivation mode; determine a second energy cost associated with operating the electric machine to damp vibration induced by operation of the engine in the dynamic deactivation mode; and control the electric machine to damp vibration induced by operation of the engine in the dynamic deactivation mode when the second energy cost associated with operating the electric machine is less than the first energy cost associated with the torque converter clutch slip, and including the remaining structure and controls of claims 1, 8 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 3, 2022